Citation Nr: 0001011	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  93-04 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had over eight years of active service 
terminating in the verified period from January 1987 to April 
1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1995, from 
the St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to a total rating based on individual unemployability due to 
service-connected disabilities.

This issue was raised at a personal hearing on appeal held on 
February 23, 1993, in St. Petersburg, Florida, before Jack W. 
Blasingame, who is the member of the Board rendering the final 
determination in this claim and was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) 
(West Supp. 1999) (amending 38 U.S.C.A. § 7107 (West 1991)).

This case was remanded by the Board in June 1994 for further 
development.  By a rating decision in June 1995, it was 
conceded that the veteran's partial left Brown-Sequard 
Syndrome or partial spinal cord syndrome was part and parcel 
of the veteran's service-connected status post resection of 
vascular malformation.  This was only for sensory deficit, as 
there was no functional deficit.  This case was also remanded 
by the Board in March 1996 and in December 1996 for further 
development of the issue of entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities.  Subsequently, having complied with the 
instructions on Remand, the RO returned the case to the Board 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The veteran is service connected for status post 
laminectomy of C1-3 for congenital vascular malformation, 
evaluated as 20 percent disabling from April 13, 1991; status 
post resection of vascular malformation with neurological 
impairment of the right upper extremity, with partial left 
Brown-Sequard Syndrome (Dominant), evaluated as 20 percent 
disabling from April 13, 1991; status post resection of 
vascular malformation with neurological impairment of the 
right lower extremity, with partial left Brown-Sequard 
Syndrome, evaluated as 10 percent disabling from April 13, 
1991; neurological impairment of the left face, neck, and 
scalp, status post resection congenital vascular malformation 
of the cervical spine, evaluated as 10 percent disabling from 
April 13, 1991; residuals of right radius fracture 
(dominant), evaluated as noncompensable from April 13, 1991; 
residuals of right heel and ankle injury with heel spur, 
evaluated as noncompensable from April 13, 1991; pterygium, 
right eye, evaluated as noncompensable from April 13, 1991; 
and temporomandibular joint syndrome, evaluated as 
noncompensable from April 13, 1991.  The combined evaluation 
is 50 percent disabling.  

3.  The veteran's multiple disabilities resulting from a 
single etiology and considered as one disability combine for 
a 50 percent disability evaluation.  The appellant does not 
meet the schedular requirement for a total rating due to 
unemployability.

4.  The veteran has been found disabled as defined in the 
Social Security Act and is entitled to a period of disability 
and Social Security disability insurance benefits beginning 
April 12, 1991. 

5.  The appellant's service connected disabilities are not of 
such severity as to preclude him from securing or following a 
substantially gainful occupation consistent with his 
education, training and occupational experience.

6.  The appellant's disability picture does not present such 
an exceptional or unusual case so as to render impracticable 
the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes as 
the result of unemployability caused by service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, Part 4, § 4.16 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the veteran's hearing in February 1993, the issue of 
entitlement to a total rating based on individual 
unemployability was raised.  A completed application for 
increased compensation based on individual unemployability 
was received from the veteran in September 1994.  The veteran 
claims that he is rendered unemployable as a result of 
service-connected disabilities.  We find the claim to be 
well-grounded as the veteran indicates that the severity of 
his disabilities prevents him from obtaining and keeping a 
job.  The veteran pointed out at his hearing that he had been 
evaluated by VA Vocational Rehabilitation services and also 
submitted a statement from a private doctor who concluded the 
veteran was totally disabled.  Cf. Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (claim for increased rating for 
a disability to be well grounded when an appellant indicates 
that the severity of the disability has increased).  
Furthermore, he has not indicated that any probative evidence 
not already associated with the claims folder is available; 
therefore the duty to assist him has been satisfied.  38 
U.S.C.A. 5107(a) (West 1991).

In the veteran's application for increased compensation based 
on unemployability, he claims that the service connected 
disability that prevents him from securing or following any 
substantially gainful occupation is his cervical spine with 
residuals.  His full time employment was affected on April 
12, 1991.  He last worked full time on April 12, 1991, the 
same date claimed that he became too disabled to work.  After 
that date, he unsuccessfully applied for work as a mail 
processor at the United States Postal Service in May 1991.  
He completed high school.  On the application he reported 
having training as an air conditioning repairman, auto 
mechanic and military police before being too disabled to 
work.  He denied having any education or training since he 
became too disabled to work.  

The RO secured records from the Social Security 
Administration (SSA) in December 1994 showing that he has 
been awarded Social Security Disability benefits effective 
from 1991.  While the decision of the SSA is "pertinent" to a 
determination of a veteran's ability to engage in 
substantially gainful employment, it is not controlling for 
purposes of VA adjudications of unemployability.  Martin v. 
Brown, 4 Vet. App. 136, 140 (1993).  

The veteran contends that he can not run, jump, look up or 
down, or left or right without great difficulty.  He has 
chronic pain in his head as well as limited motion.  He also 
contends that he has a persistent burning sensation and pain 
that extends from near the groin area to the toes on the 
right side of his body.  He further claims that he cannot 
ambulate without the use of a cane; his legs buckle and he is 
required to use a cane to maintain his balance.

Our review finds that in 1989 the veteran began to have 
episodic weakness and numbness in the left arm; a magnetic 
resonance imaging (MRI) test revealed a vascular malformation 
between C2-C4.  The evidence of record shows that in service 
in December 1989 the veteran had a surgical resection of a 
intramedullary cervical spine vascular malformation.  He was 
placed on the temporary disability retired list because of 
residuals of cervical laminectomy for removal of an arterio 
venous intramedullary vascular malformation.  Subsequent to 
the surgery he developed neurological problems affecting the 
right upper and lower extremities and was eventually 
discharged due to these problems.  The RO has granted service 
connection for multiple disabilities arising from this common 
etiology.

In May 1992, the veteran was evaluated by John C. Hackenberg, 
D.O., who reported that the veteran was right handed; deep 
tendon reflexes were 2+ bilaterally; and fine and gross 
coordinations were within normal limits.  Other findings were 
a moderate decrease in the grip strength of the left hand, 
the right was normal.  The arms strength of the left was 
moderately decreased, the right was normal.  Heel, toe and 
tandem walking were normal; although the veteran was 
unstable.  The impression was "S/P corrective surgery for 
cervical vascular malformation with significant sequela of 
numbness, tingling and weakness of the left arm and hand and 
both lower extremities."  Dr. Hackenberg concluded that the 
veteran was totally disabled due to his inability to stand or 
sit for long periods of time.

The veteran was evaluated in July 1992 at a neurological 
clinic by William H. Noran, M.D.  The examiner noted definite 
decreased range of motion in his neck of a mild to moderate 
degree, especially when turning to the left, movements to the 
left.  Gait and station were generally normal and he was able 
to do tandem walking.  He used a cane for balance.  Grip 
strength was mildly decreased; the ulnar function on the 
left.  The fine manipulation was generally symmetrical; the 
veteran was noted to be right handed.  Other findings were 
minimal, if any, proximal muscle weakness in the left upper 
extremity; the reflexes were active, more active on the left 
side, but no definite toe sign on the left side.  General 
coordination, finger-to-nose testing, rapid dexterous type 
movements were within normal limits.  The examiner noted Dr. 
Hackenberg's opinion as to employability; however, observed 
that the veteran "appeared to be in little, if any, 
distress."  He concluded that the veteran could do light 
duty type work of a sedentary type nature; in a position 
where he would be able to get up and move around if 
necessary.

The veteran was examined in September 1992 at the Naval 
Hospital in Jacksonville, Florida for a periodic physical 
examination.  The examination showed that the veteran had an 
incomplete Brown-Sequard syndrome.  The cranial nerves 2 
through 12 were intact, with the exception of decreased 
sensation over the left side of his face and neck.  The motor 
examination was 5/5 throughout.  On sensory examination the 
veteran had intact proprioception in both upper limbs and 
lower limbs.  He had decreased pin prick over the entire left 
upper and lower extremity, and decreased temperature and pin 
prick to the left side of his face.  He had decreased light 
touch in the left upper extremity and some decreased light 
touch in the left lower extremity.  He had a positive 
Hoffman's in the left upper extremity.  The rest of the 
sensory examination was essentially within normal limits.  
The veteran had complaints of dysesthesia on the right side 
of his body. 

The veteran complained of numbness, a burning sensation and a 
frozen feeling mostly in the right lower extremity, 
especially below the right knee.  He also complained of 
numbness on the left side of the head and shoulder.  The 
examiner concluded that the veteran was unable to do heavy 
lifting, use his arms for prolonged periods of time, do any 
heavy physical exertion or any duty involving raising of his 
head and looking up, or any activity which required fine 
motor movements of either hand.

The veteran was afforded a personal hearing in February 1993 
at which he described the symptoms he experienced.  He felt 
that the one condition caused multiple problems and was 
affecting him as a whole and not just in one area.  

Outpatient treatment records show that in August 1993 the 
veteran had complaints of chronic cervical spine pain.  The 
assessment was chronic pain syndrome of the neck.  In 
November 1993 the veteran stated the pain in legs was 
increasing and more weakness noticed; also he had increased 
muscle spasms in upper, mid and low back.  The assessment was 
Brown-Sequard Syndrome secondary to resection intramedullary 
vascular malformation of the cervical spine; and a spinal 
disc condition.  

The veteran was examined by a neurologist in April 1995 with 
respect to complaints of numbness and burning on the right 
side of his body and the left side of his face.  The veteran 
walked with a cane stating that occasionally his left foot 
and leg will "buckle".  Findings were:

Mental status exam was normal and cranial nerve 
function was normal with equal and reactive 
pupils and sharp disks bilaterally.  
Extraocular movements were full.  He had some 
difficulty turning his head from side to side 
with decreased range of motion of approximately 
45 degrees.  A healed scar was present in the 
back of the cervical region and strength in the 
upper and lower extremities was full.  The left 
knee reflex was slightly brisk as compared to 
the right but reflexes were otherwise symmetric 
and there was no clonus.  Plantars were 
downgoing bilaterally.  He complained 
subjectively of decreased sensation in the 
right arm and from the right axilla distally 
splitting the midline.  He also complained of 
decreased sensation involving the left side of 
his face.  Romberg testing was negative and he 
was able to walk heel to toe without 
difficulty.  Finger to nose and rapid 
alternating movements in the upper extremity 
were normal as well.  

Impression:  [The veteran's] neurological 
examination reveals subjective complaints of 
left sided facial numbness and numbness 
involving the right side of his body from the 
right axilla distally with a burning sensation.  
No specific motor deficits could be determined 
and there was no evidence of spasticity or long 
tract findings.  

The veteran was afforded a VA orthopedic examination in April 
1995.  The examiner noted that the veteran was walking with a 
cane and not limping.  The veteran indicated that his left 
leg buckled often when he is walking and for that reason he 
always carries a cane in the right hand.  The examiner 
observed that the veteran moved his head and neck normally as 
he gesticulated during conversation.  There was a well healed 
midline posterior cervical incision which extended into the 
posterior scalp.  No palpable muscle spasm was found.  
Flexion of the cervical spine was 15° and extension was 5°.  
Left and right lateral bend were 10° each.  Rotation was 20° 
to the left and 30° to the right.  There was full range of 
motion in the shoulders and exhibited normal scapulohumeral 
rhythm.  No atrophy or spasticity was present in the upper 
extremities.  He heel and toe walked normally.  Deep tendon 
reflexes at biceps and triceps were 2+ bilaterally; at right 
knee and ankle were 1+; and at left knee and ankle were 3+.  
The Babinski sign was plantar.  There was unsustained clonus 
of the left ankle.  The veteran described the constant pain 
that occurs in the areas described above as between 8 and 10 
on a scale of 1 to 10.  The diagnosis was status 
postoperative surgical incision, vascular malformation, C2 
through C4. 

The veteran was provided an examination in April 1996 and the 
examiner noted that the veteran did not appear to be in any 
acute or chronic distress.  He complained of stiffness in his 
neck and spasms in the left side of his neck.  Whenever he 
tried to lift anything over five pounds in weight, his entire 
left arm went limp.  He also complained that when he tried to 
write with his right hand, the fingers of both hands locked 
up.  He also stated that at times he cannot lift his left 
foot from the floor and cannot slide it along the floor.  
Findings were:

He used a cane in his right hand when 
ambulating but he walked with an equal amount 
of weight on both lower extremities and did not 
use the cane in an appropriate fashion.  He 
could walk on his heels and toes without 
difficulty.  His cervical spine was straight 
but there was an old, healed, mid-line 
longitudinal incision which extended from the 
scalp distally to approximately C7.  There is 
considerable guarding about the cervical area 
and, when attempt was made to palpate this 
area, the [veteran] started trembling all over.  
When he was finally coaxed to relax, there was 
actually no localized tenderness about the 
cervical spine and no evidence of any muscle 
spasm.  The range of motion about the cervical 
spine was as follows:  He could extend it 30 
degrees, forward flex it 43 degrees, bend it to 
the left 20 degrees, bend it to the right 25 
degrees, rotate it to the right 44 degrees, and 
rotate it to the left 42 degrees.  His triceps, 
biceps, and extensor reflexes were 2+.  There 
was no evidence of any sensory deficit in 
either upper extremity.  The grips in both 
hands were excellent and the muscles about the 
shoulder girdle bilaterally and about the 
elbows were 5-5.  There was no evidence of any 
atrophy in the upper extremities.  Both upper 
arms measured 32 centimeters in circumference 
and both forearms measure 27 1/2 centimeters in 
circumference.  His radial pulses were easily 
palpable and his capillary refill was 
excellent.

X-ray studies in April 1996 had an impression of evidence of 
previous surgery and no change since April 1995.  

In April 1996, the veteran was examined by Bruce A. Hartwig, 
M.D., who wrote:

Nerve conduction studies and EMG were performed 
on the lower extremities of [the veteran] with 
essentially normal results.  He continues to 
complain of cramps in his legs and the only 
physical objective finding is the brisk left 
knee reflex and some atrophy of the left leg 
distal to the knee.  Again, he has no clonus 
and planters are downgoing bilaterally.

At the April 1996 VA examination, the veteran had no 
complaints of pain in the right upper extremity, and the 
examiner found no evidence of any sensory deficit in the 
right upper extremity.  Other findings were excellent grip in 
the right hand; muscles about the shoulder girdle and about 
the elbows were 5-5; and no evidence of any atrophy in the 
right upper extremity.  The veteran had no complaints of pain 
in the right lower extremity and he walked with an equal 
amount of weight on both lower extremities.  The nerve 
conduction studies and EMG studies in April 1996 revealed 
essentially normal results.

The April 1996 examination of the cervical spine revealed no 
tenderness or evidence of muscle spasm, no arthritic changes 
and no evidence of foraminal encroachment.  The range of 
motion findings reflected a moderate limitation of motion of 
the cervical spine.

Although the appellant was provided an examination in April 
1996, the examining physician did not render an opinion 
regarding what types of employment activities would be 
limited because of the appellant's service-connected 
disabilities and whether or not sedentary employment would be 
feasible.

The Board remanded the claim in December 1996 for additional 
development, including a medical examination and a VA social 
and industrial survey, to determine whether the appellant is, 
in fact, unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.

Evidence associated with the claims file since the remand 
includes a letter from Bruce A. Hartwig, M.D. dated in 
February 1997.  Dr. Hartwig wrote that the veteran stated 
"that occasionally his left leg and foot will buckle but I 
found his strength to be normal in both upper and lower 
extremities with subjectively decreased sensation in the 
above mentioned areas."  It was noted that the nerve 
conduction study and EMG of the right arm and right leg were 
normal.  Dr. Hartwig found that apart from decreased range of 
motion of the neck, there were no specific objective findings 
on his neurological examination.  

A copy of a letter dated in February 1997 written by David F. 
Scales, M.D., was submitted into evidence in December 1998.  
The letter was addressed to the Office of Disability 
Determinations that had requested the examination that took 
place on February 20, 1997.  According to Dr. Scales, the 
veteran's major complaint was of pain involving the left 
face, aching left posterior neck pain, and pain radiating 
into the left upper extremity shoulder area.  The veteran 
described weakness in the left upper extremity including 
difficulty with his grip and frequently dropping things.  The 
veteran also described swelling in both hands, burning 
sensation in the right side of truncal area, pain in the 
right groin area radiating to the right lower extremity, 
giving way of both lower extremities, and being unable to 
climb stairs.  

The clinical findings noted that the veteran's neck was 
supple with no carotid bruits heard.  According to the 
report, the veteran walked in an upright straight-away manner 
with normal arm swing.  He had normal tandem walking and toe 
walking.  Slight weakness of grip in the left hand was noted.  
The veteran had decreased pinprick over the right side of the 
body, mainly in the right truncal and right lower extremity 
area.  The assessment was:

Status post cervical spinal vascular 
malformation with a partial Brown-Sequard 
Syndrome implicating the left side of the 
spinal cord.  Neurological deficits consist of 
sensory loss as well as some reflex asymmetry 
and apparent mild reduction of grip strength in 
the left hand.  He has no serious gait 
impairment at this time and of course has 
normal cognitive functioning.  There is no 
evidence of any serious joint deformities at 
any place in the body.

The veteran was afforded a VA compensation and pension 
medical examination in March 1997.  The examiner noted that 
the veteran did not appear to be in any acute or chronic 
distress and tended to exaggerate his complaints.  Although 
the veteran had a cane, the examiner observed that the cane 
was swung in the right hand and no weight was placed on the 
cane.  The veteran walked without a limp or list.  Tenderness 
was found throughout the entire cervical area, including skin 
tenderness.  No definite muscle spasm was found.  The range 
of motion about his cervical spine was 43 degrees flexion, 30 
degrees extension, right rotation 44 degrees, left rotation 
42 degrees, and right- and left-lateral bending was 50 
degrees.  The reflexes for the bilateral upper extremities 
were 3+.  The examiner noted that a patchy distribution of 
anesthesia in both forearms did not follow a radicular 
pattern.  The examiner provided the following comment:  

In my opinion, this [veteran] definitely can be 
employed in a sedentary type job in which he 
does not have to do any heavy lifting or 
repeated use of his arms overhead.  He is a 
good candidate for any type of clerical job 
that is consistent with his age and education.  

The report of an undated social and industrial survey by a 
Community Care Social Worker pursuant to remand instructions 
is contained in the claims file.  According to the report, 
the veteran has applied for jobs at several locations, but 
was unsuccessful.  The veteran reported that he has tried 
vocational rehabilitation twice with no success.  His pain 
medications make him lethargic and unable to get out of bed.  
He has difficulty driving long distances due to the pain he 
experiences when moving his head.  The veteran reported that 
most of his day is spent at home.  He tries to help with his 
daughter or doing chores around the house but tires easily.  
When he takes muscle relaxants for the pain, much of his day 
is spent sleeping.  The veteran indicated that he has 
difficulty sitting for a long period of time.  The social 
worker observed that the veteran exhibited a very depressed 
affect. 

Outpatient treatment records show that the veteran was 
prescribed medication for chronic pain.  The veteran also 
participated in an 18 day chronic pain program at Tampa VA 
Medical Center which he reportedly found helpful.  The 
veteran entered the Chronic Pain Rehabilitation Program in 
February 1998 for primary pain in the left side of his neck 
which radiates into his left shoulder and the left side of 
his head.  The veteran also reported experiencing pain in the 
right side of his body.  

According to the Psychology Admission Note prepared on 
February 18, 1998, during the screening interview in August 
1997, the veteran exhibited significant pain behaviors.  He 
was re-interviewed in February 1998 following his admission 
to the program.  The veteran described that in response to 
his pain, he was easily agitated.  The conclusion was that 
the veteran's chronic pain was associated with mild 
impairment in his physical, interpersonal, and psychological 
functioning.  Also, that the veteran was likely to experience 
tension and agitation in response to his physical functioning 
and misinterpretation of somatic cues.  It was also noted 
that the veteran reported experiencing significant pain since 
1989 and was preoccupied with his physical functioning.  The 
discharge summary indicated that the veteran participated in 
all treatment modalities and had met all his pain goals at 
the time of discharge.  

The vocational rehabilitation records are associated with the 
claims file.  The narrative report of the counseling record 
dated in July 1997 indicates that the determination was made 
that the veteran has an impairment to employment and that his 
service-connected disability contributes to the impairment.  
An evaluation had been prepared by the Associated 
Rehabilitation Clinic in June 1997.  According to this 
report, the veteran's service connected disability conditions 
preclude him from doing heavy, physical labor.  It was also 
noted that the veteran had not had training or experiences 
which would allow him to enter another field.  Furthermore, 
the conclusion was that the service-connected disabilities 
appeared to interfere with the veteran's ability to prepare 
for, obtain, or maintain employment consistent with his 
abilities, aptitudes and interests.  A tentative decision was 
that the service-connected disabilities materially contribute 
to his impairment.  In conclusion, it was determined that 
additional information was needed prior to determining 
whether the veteran had the capability to pursue employment 
related goals.  To accomplish this, an Individualized 
Extended Evaluation Plan (IEEP) was to be developed and the 
veteran assessed at the James A. Haley Veterans Hospital.

The veteran was admitted to the rehabilitation service at the 
VA hospital in August 1997 for a one week vocational 
functional assessment.  Upon admission, the veteran 
complained of neck and facial pain, bilateral hand swelling, 
buckling of legs, depression and anxiety.  Clinical findings 
were of a large, healed vertical scar in the cervical area 
and positive paraspinous muscle tenderness.  The range of 
motion of the neck was limited secondary to pain.  The motor 
strength of the upper extremities was 3/5 bilaterally.  The 
right lower extremity proximally was 3/5, and distally was 
2/5.  The left lower extremity proximally was 2/5, and 
distally 1/5.  The hospital discharge summary noted that 
vocational rehabilitation services evaluated the veteran and 
provided vocational function assessment and recommendations.

In March 1998, he was placed on a TENS unit.  The veteran 
also was treated for anxiety and depression.  The veteran was 
afforded a psychiatric examination in March 1999 to be 
evaluated for depression.  The examiner noted that the 
veteran met DSM-IV criteria for alcohol dependence (sustained 
full remission) and dysthymia.  It was also noted that prior 
to his surgery the veteran had low-grade depressive symptoms 
which became more apparent after the surgery but did not 
appear to have been caused by the surgery.  The examiner 
concluded that "[c]urrently due to his depressive symptoms 
and multiple medical problems, it would be hard for [the 
veteran] to hold down a job."  

The narrative report of the counseling record dated in March 
1999 indicates that the veteran completed an Extended 
Evaluation in July 1997.  The results of this evaluation were 
inconclusive vocationally, although it was suggested that the 
veteran might be trained as a security monitor.  It was also 
suggested that the veteran participate in a chronic pain 
program which the veteran completed in February 1998.  The 
veteran participated in Vocational Education and Exploration 
(VEE) from April to July 1998.  Based upon prior inconclusive 
results, another IEEP was recommended and consisted of a 
Vocational Assessment at Goodwill Industries.  The counseling 
psychologist considered the results of Goodwill's assessment 
as inconclusive.  According to the psychologist, Goodwill's 
report noted that the veteran had complaints during the 
assessment and only assessed that the veteran demonstrated 
good phone skills.  

The counselor noted that it had been determined that a 
vocational goal was not currently feasible for him.  The 
conclusion was that "[t]he cumulative impact of his 
disabilities, academic skills, and attitude constitute a 
significant impairment to employment which he is unable to 
overcome at this time."

In April 1999, the veteran was notified that his evaluation 
of the Chapter 31 Vocational Rehabilitation program had been 
completed.  The determination was that based upon his 
disabilities, it was not reasonably feasible for the veteran 
to benefit from the program.  The disabilities included 
difficulty in social and environmental settings and physical 
discomfort.  The decision was that the veteran's disabilities 
were causing a significant impairment to employment and 
training and prevented the veteran from pursuing a program of 
vocational rehabilitation services.

Analysis

Total disability exists "when there is present any impairment 
of mind or body which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation."  38 C.F.R. § 3.340(a)(1) (1999).  Where the 
schedular disability rating is less than 100 percent, a total 
disability rating based on individual unemployability may be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain 
regulatory requirements are met.  Total disability ratings 
for compensation may be assigned where the schedular rating 
is less than total, when it is found that the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  Additionally, multiple 
disabilities resulting from a common etiology or a single 
accident are considered one disability.  38 C.F.R. § 4.16 
(1999).

38 C.F.R. § 4.16(a) further reads, "...the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service- 
connected disabilities are met and in the judgment of the 
rating agency such service-connected disabilities render the 
veteran unemployable."  Further, 38 C.F.R. § 4.16(b) states, 
"It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled."

The fact that the veteran is unemployed generally is 
insufficient to demonstrate that he is "unemployable" due 
to service connected disabilities within the meaning of the 
pertinent laws and regulations.

The veteran does not have the permanent loss of the use of 
both hands, or of both feet, or of one hand and one foot, or 
of the sight of both eyes, or is he permanently helpless or 
permanently bedridden.  There is no evidence that his 
disabilities approximate the objective criteria for a total 
disability rating under 38 C.F.R. § 4.15 (1999).

There is no indication from the medical evidence that the 
veteran's disabilities are incorrectly evaluated.  VA 
examiners have described disabilities which impair the 
veteran to an extent consistent with the current ratings, but 
did not indicate that the veteran can not work.  His combined 
rating of 50 percent fails to meet the percentage 
requirements of 4.16(a).  

Nonetheless, the appellant has asserted that his service 
connected disabilities render him incapable of obtaining and 
retaining substantially gainful employment.  For the purpose 
of establishing entitlement to a total disability rating 
based on individual unemployability, inquiry must be confined 
to the service connected disabilities.  The supplemental 
statement of the case reveals that the RO expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1). 

The evidence relating to the post-operative condition shows 
that in July 1991, the scar in the cervical spine area was 
well healed and non tender.  There was good flexibility of 
the spine.  Flexion to the chest was normal and extension was 
normal.  There was slight restriction in rotation to the 
left, and full range of rotation to the right.  In August 
1993, the veteran had complaints of chronic cervical spine 
pain which was assessed as chronic pain syndrome of the neck.  
The April 1996 examination revealed no tenderness or evidence 
of muscle spasm, no arthritic changes and no evidence of 
foraminal encroachment; however, the range of motion findings 
reflected a moderate limitation of motion of the cervical 
spine.  In February 1997, Dr. Scales found the veteran's neck 
was supple, he had no serious gait impairment, sensory loss 
over the right side of the body, and slight weakness of grip 
in the left hand

In March 1997, the VA examiner noted that the veteran did not 
appear to be in any acute or chronic distress and tended to 
exaggerate his complaints.  It was also noted that although 
the veteran had a cane, it was swung and no weight was placed 
on the cane.  There was tenderness throughout the entire 
cervical area, including skin tenderness; however, no 
definite muscle spasm was found.  There was limitation of 
motion of the cervical spine.  The examiner also noted that a 
patchy distribution of anesthesia in both forearms did not 
follow a radicular pattern.

The evidence shows that in May 1992, the veteran was 
evaluated by John C. Hackenberg, D.O., who concluded that the 
veteran was totally disabled due to his inability to stand or 
sit for long periods of time.  The veteran was subsequently 
evaluated in July 1992 at a neurological clinic by William H. 
Noran, M.D., who noted Dr. Hackenberg's opinion as to 
employability, but observed that the veteran "appeared to be 
in little, if any, distress."  He concluded that the veteran 
could do light duty type work of a sedentary type nature; in 
a position where he would be able to get up and move around 
if necessary.  We note that Dr. Hackenberg found the veteran 
unemployable, but this conclusion is rebutted two months 
later by Dr. Noran's finding that the veteran could possibly 
be employed.  

In September 1992, the examiner at the Naval Hospital 
concluded that the veteran was limited in that he was unable 
to do heavy lifting or heavy physical exertion, raising his 
head and looking up, or any activity that required fine motor 
skills of his hands.

Although the appellant was provided an examination in April 
1996, the examining physician did not render an opinion 
regarding what types of employment activities would be 
limited because of the appellant's service-connected 
disabilities and whether or not sedentary employment would be 
feasible.  It was noted, however, that the veteran had no 
complaints of pain involving the right lower extremity and 
walked with an equal amount of weight on both lower 
extremities.  In addition, the nerve conduction studies and 
EMG studies in April 1996 revealed essentially normal 
results.  The examiner did comment that "[f]rom an 
orthopedic standpoint, most, if not all, of this [veteran's] 
symptoms are of a non-organic nature."

Dr. Hartwig wrote in February 1997 that he found the 
veteran's strength to be normal in both upper and lower 
extremities with subjective deceased sensation in these 
areas.  It was noted that the veteran had decreased range of 
motion of the neck.  

The VA examiner in March 1997 concluded that the veteran 
definitely could be employed in a sedentary type job which 
did not require heavy lifting or repeated use of his arms 
overhead.  

A review of the vocational rehabilitation file indicates that 
the veteran was accepted into the program in December 1992.  
Although the veteran was accepted into the VA vocational 
rehabilitation program, the veteran also reported that he had 
contacted the State Department of Vocational Rehabilitation 
who found him to be unemployable.  Because he had not made 
satisfactory progress toward his rehabilitation objective, 
his participation in the program was terminated in November 
1993.  

The veteran was again enrolled in the program and admitted to 
the VA hospital in August 1997 for a one week vocational 
functional assessment.  It was recommended that the veteran 
participate in a chronic pain program which he completed in 
February 18, 1998 and it was concluded that the veteran's 
chronic pain was associated with mild impairment in his 
physical, interpersonal, and psychological functioning.  The 
Board is aware that the veteran suffers chronic pain but the 
assessment indicates that it results only in mild impairment 
in functioning.  We conclude that the veteran's employability 
had been reviewed by specially trained personnel and it had 
been determined that the veteran could be trained and 
achievement of a vocational goal was reasonably feasible.  
Although it was later determined that it was not reasonably 
feasible for the veteran to benefit from the program, the 
evidence does not show that the reason that he was unable to 
be trained and achieve a vocational goal was due solely to 
his service-connected disabilities.  

Accordingly, given the evidence of record, the Board finds 
that the veteran's service-connected disabilities alone do 
not result in marked interference with employment.  See 38 
C.F.R. § 3.321(b)(1) (1999).  The record does not reflect any 
periods of hospitalization for any of the veteran's service- 
connected disabilities other than for evaluation.  The Board 
does not dispute the fact that he is incapable of performing 
physically strenuous work.  Although the veteran's service- 
connected disabilities limit his occupational opportunities, 
none of these disabilities is shown to be of such severity as 
to preclude gainful employment.  The service connected 
disabilities, manifested as they are principally by pain, 
some weakness and loss of sensation in the right upper 
extremity, do not preclude sedentary work.

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  The Board finds that the evidence does not show 
that the appellant's service connected disabilities present 
such an exceptional or unusual disability picture so as to 
render impracticable application of the regular schedular 
criteria.  38 C.F.R. §§ 3.321, 4.16(b) (1999).  There simply 
is no evidence of unusual or exceptional circumstances to 
warrant a total disability rating based on the veteran's 
service-connected disabilities alone.  Although he has not 
held employment since 1991, the preponderance of the evidence 
is against finding that his service-connected disabilities 
alone result in marked interference with employment.

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned combined disability evaluation of 50 percent, the 
preponderance of the evidence is against the veteran's claim 
that he is precluded from securing substantially gainful 
employment solely by reason of his service-connected 
disabilities or that he is incapable of performing the 
physical and mental acts required by employment due solely to 
his service-connected disabilities, even when his 
disabilities are assessed in the context of subjective 
factors such as his occupational background and level of 
education.  His 50 percent combined schedular rating for 
disabilities arising from the status post resection of 
vascular malformation, in and of itself, is a recognition 
that his disability makes it difficult to obtain and keep 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
See also 38 C.F.R. § 4.1 (1999).  The Board discerns no 
factors of record which places the appellant's claim outside 
the norm contemplated by the schedular criteria.  
Accordingly, the Board is unable to conclude that entitlement 
to a total rating for compensation purposes based upon 
individual unemployability due to service connected 
disabilities has been demonstrated.

In summary, the Board finds that the appellant's service 
connected disabilities are not of such severity so as to 
preclude him from securing or following a substantially 
gainful occupation consistent with his training and 
educational background.  Additionally, his disability picture 
does not present such an exceptional or unusual case so as to 
render impracticable the application of the regular schedular 
standards.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations. 38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.3 (1999).


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 

